08/05/2021


        IN THE SUPREME COURT OF THE STATE OF MONTANA

                              No. DA 20-0155


IN THE MATTER OF:

C.L.,

             A Youth.


                                  GRANT


        Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until September 7, 2021, to

prepare, file, and serve the Appellant’s reply brief.

        No further extensions will be granted.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                    August 5 2021